     Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 1 of 26 PageID: 1



WILLIAM P. BARR
ATTORNEY GENERAL

CRAIG CARPENITO
United States Attorney
KELLY HORAN FLORIO
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel: (973) 645-2824

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division
SAMEENA SHINA MAJEED
Chief
TAMAR HAGLER
Deputy Chief
RYAN G. LEE
BETH FRANK
Trial Attorneys
United States Department of Justice
Civil Rights Division
Housing & Civil Enforcement Section
950 Pennsylvania Avenue, NW
Washington, DC 20530
Phone: (202) 305-8196
Beth.Frank@usdoj.gov

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                          Civil Action No.
                       Plaintiff,
           v.
                                          COMPLAINT
 TOWNSHIP OF JACKSON and
 JACKSON PLANNING BOARD,

                       Defendants.
        Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 2 of 26 PageID: 2



The United States of America, by its undersigned attorneys, files this Complaint

and alleges:

                                            Introduction

        1. The United States brings this civil action against the Township of Jackson

(“Jackson” or “Township”) and the Township of Jackson Planning Board (“Planning

Board”) (collectively, the “Defendants”) under the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. and

the Fair Housing Act, 42 U.S.C. §§ 3601 et seq. (“FHA”) stemming from the

Defendants’ enactment and application of zoning ordinances that intentionally

target religious schools and housing associated with such schools so that it will be

impossible or nearly impossible for religious schools, including religious boarding

schools utilized by members of the Orthodox Jewish community (“Orthodox

community”) to operate in the Township.

                                          Nature of the Action

        2. In 2017, the Township passed Ordinance 03-17 and Ordinance 04-17

(“2017 Ordinances”). Ordinance 03-17 removed public, private, and parochial 1

schools as a permitted use in a number of Jackson’s zoning districts.

        3. Ordinance 03-17 and Ordinance 04-17 both expressly prohibit dormitories

throughout Jackson, making it impossible for religious boarding schools to establish

in the Township.




1
 For the purposes of the Complaint, the term “parochial schools” is interchangeable with the term “religious
schools.”

                                                         2
     Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 3 of 26 PageID: 3



      4. These Ordinances were enacted against the backdrop of widespread

animus toward the Orthodox community moving into Jackson and intentionally

target the needs of the Orthodox community to establish religious schools and

religious schools with associated dormitory housing within the Township.

      5. As a result of the 2017 Ordinances, religious schools and religious schools

with housing cannot establish in the Township.

      6. The Defendants specifically violated RLUIPA by: (a) treating parochial

schools on less than equal terms than nonreligious assemblies in enacting and in

applying the 2017 Ordinances, 42 U.S.C. § 2000cc(b)(1); and (b) discriminating

against the Orthodox community on the basis of religion or religious denomination

by enacting and applying the 2017 Ordinances, 42 U.S.C. § 2000cc(b)(2).

      7. The Defendants violated the FHA by intentionally discriminating against

the Orthodox community in enacting and applying the 2017 Ordinances in an effort

to make residential housing unavailable in the Township on the basis of religion, 42

U.S.C. § 3604(a).

                             Jurisdiction and Venue

      8. The Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1345, 42 U.S.C. § 2000cc-2(f), and 42 U.S.C. § 3614(a).

      9. Pursuant to 42 U.S.C. § 2000cc-2(f), the United States is authorized to

commence suit against a local government for injunctive or declaratory relief to

enforce compliance with RLUIPA.




                                          3
      Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 4 of 26 PageID: 4



       10. Pursuant to 42 U.S.C. § 3614(a), the United States is authorized to

commence suit against a person or persons for preventative relief, damages, and

civil penalties.

       11. Venue is proper under 28 U.S.C. § 1391(b) because the actions giving rise

to this action occurred in the District of New Jersey.

                                       Parties

       12. Defendant Jackson is a municipality in Ocean County, New Jersey.

       13. Jackson occupies almost 100 square miles in Ocean County, including

sections of the New Jersey Pine Barrens. Jackson is also the site of Six Flags Great

Adventure & Safari Park, the second-largest theme park in the world, as well as Six

Flags Hurricane Harbor, its companion water park.

       14. According to the 2010 Census, Jackson has approximately 55,000

residents. Jewish residents make up approximately 4% of Jackson’s population.

       15. The area immediately surrounding Jackson has experienced a recent

increase in the Orthodox Jewish population.

       16. Jackson’s municipal government consists of a Mayor elected to a four-year

term and a five-member Township Council with members elected to four-year terms

on a staggered basis.

       17. Michael Reina is the current Mayor of Jackson, and has served as Mayor

since December 2008.

       18. Kenneth J. Bressi is a current member of the Township Council, and he

has served on the Council since 2009. Mr. Bressi also has been the Township

Council’s appointee to the Township Planning Board since 2006, and has served on

                                           4
        Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 5 of 26 PageID: 5



various Planning and Land Use Boards and Zoning Boards at various times since

1988.

        19. Barry Calogero is a former member of the Township Council. He served

on the Council from 2012 through May 13, 2020.

        20. Robert A. Nixon is a former member of the Township Council. He served

on the Council from 2012 through November 26, 2019.

        21. Ann Updegrave is a former member of the Township Council, and served

on the Council from 2006 to December 31, 2018.

        22. Scott Martin is a former member of the Township Council, and served on

the Council from 2006 to December 31, 2018.

        23. The Township has the authority to regulate and restrict the use of land

and structures within its borders.

        24. Defendant Planning Board consists of nine members and two alternates.

The members must include the Mayor, at least one other Township Official, a

member of the Environmental Commission, and citizens of Jackson appointed by

the Mayor. It has responsibility for, among other things, managing the Township’s

Master Plan and planning objectives, administering subdivision and site plan

review, and granting variances related to subdivision plats.

        25. For purposes of RLUIPA, the Township and the Planning Board each

constitute a “government.” 42 U.S.C. §§ 2000cc-5(4)(A)(i), (ii).

        26. Defendant Jackson is responsible for the acts and omissions of its agents

and agencies, including the Planning Board.




                                           5
      Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 6 of 26 PageID: 6



                                        Facts

                      The Orthodox Community in Jackson

      27. Approximately 500 Orthodox Jewish families live in Jackson Township.

      28. The Orthodox community in and around Jackson Township is composed

of multiple local subgroups, each with its own leaders and varying interpretations of

religious doctrine and law.

      29. As a general rule, the Orthodox community believes that a central

element of its religious exercise is to educate its children in Orthodox Jewish

schools, where they can learn the traditions and beliefs of their faith.

      30. For the Orthodox community, religious life includes a focus on religious

education to ensure the future of its subgroup and local community. By attending

religious schools, or yeshivas, the Orthodox community believes that young male

students will receive training necessary to become active adult community members

and religious leaders.

      31. Members of the Orthodox community active in the Jackson area believe

that yeshiva students must be removed from the distractions of secular life to

concentrate on their studies in a community of religious practitioners and scholars

and that they study day and night with a focus that can only be achieved by

residing at the school.

      32. Members of the Orthodox community active in the Jackson area require

that yeshiva teachers closely supervise students’ moral and spiritual development

and believe that this can only be achieved in a full-time, residential environment.



                                           6
      Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 7 of 26 PageID: 7



      33. There are currently no Orthodox Jewish religious schools in Jackson.

      34. Without access to local yeshivas, members of the Jackson area’s Orthodox

community will be significantly inhibited in exercising their religious beliefs and

unable to develop future community members and community leaders.

                  Jackson’s Zoning Map and Zoning Districts

      35. The Jackson zoning map enumerates 45 zoning districts: 28 districts

outside the Pinelands Area and 17 within the Pinelands Area, much of which is in

the southern portion of Jackson and is zoned as preservation area or military. A

zoning map is included as Exhibit A to this Complaint.

      36. The northern section of Jackson contains a large number of residential

zones. According to the zoning map, residential zoning districts comprise the

majority of the Township.

      37. The zoning map shows a number of Public Facility and Education

“planning districts” (“PFE districts”), which are adjacent to residential zones and

contain most of the Township’s schools. The Township’s Zoning Code says nothing

about PFE districts.

      38. The Township’s zoning map and Township’s Zoning Code are “land use

regulation[s]” under RLUIPA, 42 U.S.C. § 2000cc-5(5).

                    Jackson’s Zoning for Schools Before 2017

      39. Before 2017, the Township’s Zoning Code allowed private, parochial

(religious), and public schools as permitted by-right uses in a variety of zoning

districts, including residential zones R-2, R-3, R-5, R-9, R-15, R-20; multi-family



                                           7
      Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 8 of 26 PageID: 8



zones classified as MF, and in all Planned Mixed Unit Residential Development

(“PMURD”) zones.

      40. Before 2017, the Township’s Zoning Code allowed public schools, but not

private or parochial schools, in the LC (Limited Commercial) and NC (Neighborhood

Commercial) zoning districts.

      41. Before 2017, public schools, but not private or parochial schools, were

allowed as permitted by-right uses in the PV (Pinelands Village), RD-1 (Rural

Development), and RG-2 and RG-3 (Rural Growth) zones.

      42. Before 2017, the Township had ten public schools, a vocational technical

school, a private day school, and two parochial schools (Jesus Harvest Time

Academy and St. Aloysius School).

      43. St. Aloysius, which closed in June 2019, was located in the LC zone, and

the other schools are located in either the PFE zone or the PV zone.

      44. In June 2014, Jackson’s Zoning Board of Appeals (“ZBA”) rejected plans

for an all-girls Orthodox Jewish high school. As a result of this action, the school

sued Jackson in New Jersey state court alleging RLUIPA claims. See Oros Bais

Yaakov High Sch. v. Twp. of Jackson & Jackson Twp. Zoning Bd. of Adjustment,

No.OCN-L-2891-14 (N.J. Super. filed Oct. 15, 2014). That litigation is currently

pending.

                    Jackson’s Zoning for Schools After 2017:
                               Ordinance 03-17

      45. In 2017, the Township enacted Ordinance 03-17 which restricted where

public and private schools, including parochial schools, could locate.

                                           8
      Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 9 of 26 PageID: 9



      46. Ordinance 03-17 amended the Township Zoning Code to remove all

schools, whether public or private, from the R-2, R-3, R-5, R-9, R-15, R-20, and MF

zoning districts.

      47. Ordinance 03-17 states that any use not “expressly permitted” in any

zoning district is “expressly prohibited.”

      48. As a result of Ordinance 03-17, the Township Zoning Code only allows

private schools, including parochial schools, to locate in the PMURD zone.

      49. The Township’s zoning maps shows that only one small PMURD zoning

district exists in the Township.

      50. Under Ordinance 03-17, public schools are still allowed as permitted by-

right uses in the PV, RD-1, RG-2, RG-3, LC and NC zones.

      51. The Township has not demonstrated, through statements in its codes,

master plan, or elsewhere, that allowing private schools, including parochial

schools, in the PV-RD-1, RG-2, RG-3, LC or NC zones would impair any zoning

goals for the Township, that the presence of private schools in these districts would

adversely impact any regulatory land use goals for those zoning districts, or that

private schools, including parochial schools, would have zoning impacts such as

traffic, parking, or noise that are different from or greater than the zoning impacts

created by a public school.

      52. Ordinances 03-17 and 04-17 are “land use regulation[s]” under RLUIPA,

42 U.S.C. § 2000cc-5(5).




                                             9
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 10 of 26 PageID: 10



                 Jackson’s Zoning for Dormitories Before 2017

      53. Before 2017, in the R-2, R-3, and R-5 zones, “other customary accessory

uses, buildings and structures, which are clearly incidental to the principal use and

building” were permitted as accessory uses.

      54. Dormitories are customary uses, buildings and structures that are

incidental to the principal use of a school.

      55. Before 2017, Jackson contained dormitories associated with a Six Flags

theme park. These dormitories currently are located in the Township’s CR

(Commercial Residential) zone.

                  Jackson’s Zoning for Dormitories After 2017:
                         Ordinances 03-17 and 04-17

      56. Ordinance 03-17 broadly prohibited the establishment of dormitories in

the Township and expressly banned them for religious or educational uses.

      57. Ordinance 03-17 defines “dormitory” as “[a]ny building, or portion thereof,

designed or converted to contain living quarters which are provided as residences or

for overnight sleeping for individuals or groups, operated as an accessory use to a

school, college, university, boarding school, convent, monastery, non-profit

educational institution, religious order, or other.”

      58. Ordinance 03-17 then broadly prohibits the establishment of dormitories

throughout the Township in the “Prohibited Uses” section:

      A. All uses not expressly permitted in any given district are expressly
      prohibited in such district. No structure or addition thereto shall be
      built, moved or remodeled and no land shall be used, occupied,
      reoccupied, designed or improved for use or occupancy except for a use
      that is expressly permitted within the zone.

                                           10
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 11 of 26 PageID: 11




      B. The following shall be prohibited as principal or accessory uses or
      structures in all zoning districts within the Township of Jackson:

             (1) Dormitories

      59. At the same time the Township enacted Ordinance 03-17, it also enacted

Ordinance 04-17, which repeats verbatim the language of Ordinance 03-17

concerning dormitories in Jackson.

      60. On January 30, 2019, the Township Planning Board approved a general

development plan and site plan for a large complex near Six Flags Theme Park

called Adventure Crossing that includes associated housing for a medical research

center focused on multiple sclerosis. According to the meeting minutes,

approximately 60 “special needs” units located directly above the research facility

were approved so that researchers can work close to the population they will serve.

      61. The Planning Board did not apply the “dormitory ban” under Ordinances

03-17 or 04-17 to Adventure Crossing’s 60 special needs units.

      62. On February 4, 2019, the Township Planning Board approved the general

development plan proposed by Trophy Park, LLC, which is a multipurpose athletic

complex with a commercial area to include restaurants, retail buildings and a hotel.

The sports complex at the park will also feature “team suites” for visiting sports

teams that would serve up to 1,800 children a week during the summer.

      63. The team suites will serve as overnight sleeping quarters operating as an

accessory to the sports complex. The team suites consist of 60 two-story buildings




                                          11
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 12 of 26 PageID: 12



with one team per floor and one single bed for each athlete, and a nearby dining

hall where teams would eat according to a managed meal plan.

         64. The Township Planning Board did not apply the “dormitory ban” under

Ordinances 03-17 or 04-17 to Trophy Park’s team suites.

         65. During the course of two meetings on December 3, 2018 and February 4,

2019, Planning Board members questioned whether the proposed team suites were

prohibited dormitories under Ordinances 03-17 and 04-17. The Planning Board

determined that the team suites were not dormitories on two grounds: (1) the suites

would not be used for academic or religious purposes; and (2) an athlete’s stay at a

team suite would be for less than 30 days.

         66. Dormitories are “dwellings” as defined by the Fair Housing Act, 42 U.S.C.

§ 3602.

           Jackson’s Zoning for Multi-Family Housing 2017 to Present

         67. In June 2017, the Township enacted ordinances that established three

multi-family affordable housing zoning districts: MF-AH-6, MF-AH-7, and MF-AH-

8. MF-AH-6 permits multi-family housing for up to six units. MF-AH-7 and MF-

AH-8 zones permit multi-family construction projects containing approximately 200

units.

         68. The ordinances establishing the MF-AH-6, MF-AH-7, and MF-AH-8

added new zones to already-existing multi-family housing zoning districts.




                                           12
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 13 of 26 PageID: 13



      69. The MF-AH-7 and MF-AH-8 zoning districts allow large-scale multi-

family housing up to 400 total units that would have a similar if not greater zoning

and land use impact on the Township than dormitories.

Animus Toward Orthodox Community and Discriminatory Motives Behind
                    Ordinances 03-17 and 04-17

      70. Jackson shares part of its eastern border with Lakewood, NJ. Since 2000,

Lakewood’s Orthodox Jewish population has grown greatly and members of the

Orthodox community have moved into surrounding towns, including Jackson,

bringing with them the community’s culture and traditions, including dress, social

rules, and religious requirements unique to it.

      71. The relatively recent and rapid expansion of the Orthodox community

into Jackson has resulted in tension between Orthodox and non-Orthodox residents.

      72. Residents of Jackson, as well as other townships neighboring Lakewood,

have expressed hostile views toward the Orthodox community and have expressed

concerns that the Orthodox community will continue to increase and change the

Township’s culture.

      73. Jackson officials have responded to the concerns expressed by non-

Orthodox residents by making statements demonstrating that they are aware of

and support residents’ animus against the Orthodox community and by taking

actions to adversely impact the ability of the Orthodox community to locate in the

Township.

      74. In August 2015, Township officials, in response to complaints that the

Orthodox community from Lakewood was attempting to solicit Jackson residents to

                                         13
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 14 of 26 PageID: 14



sell their homes to Orthodox families, enacted Ordinance 18-15, known as the “No-

Knock Ordinance,” that established a registry upon which residents could place

their names to restrict solicitors from canvassing directly at their homes.

      75. In October 2015, then-Jackson Mayor Michael Reina, at a “Meet the

Mayor” event urged residents not to sell their properties in order to preserve the

character of the Township.

      76. The No-Knock Ordinance was adopted in response to citizen complaints

received by the Township, which included complaints about Orthodox Jews asking

individuals to sell their homes.

      77. In 2016, Jackson’s Division of Code Enforcement, under the leadership of

then-Council President Nixon, began investigating whether Orthodox community

members were violating the Township Zoning Code’s capacity and place-of-worship

provisions by holding prayer group meetings on Friday nights in residential homes.

      78. The level of resources the Division of Code Enforcement was expending on

these investigations led Jackson’s Business Administrator, Helene Schlegel, to write

Mayor Reina and Council President Nixon to complain about the “valuable time and

money checking every complaint that comes in” at the expense of “the other issues

[that] are life threatening and safety issues that are affecting many of Jackson’s

youth and families” and stating that “we have to address all the issues in the

Township, not just this issue.”




                                          14
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 15 of 26 PageID: 15



      79. Mayor Reina stated that he was aware of anti-Orthodox sentiment in the

Township and received emails and comments from individuals that were anti-

Semitic and who expressed hostility to the Orthodox community.

      80. Opposition from non-Orthodox residents to the increased presence of the

Orthodox community in Jackson has led a number of social media groups to express

animus and hostility toward the local Orthodox community and the growth of the

Orthodox population in Jackson.

      81. These social media groups regularly post or have posted information

about Jackson’s Townships Council, ZBA, and Planning Board meetings and

encourage residents to contact Township officials to express their views on these

issues before, during, and after the enactment of the 2017 Ordinances.

      82. Members of the Township Council actively followed these social media

sites and were influenced by them and took official action in response to them.

                  Jackson Targets the Orthodox Community
                    Through Ordinances 03-17 and 04-17

      83. The 2017 Ordinances were enacted in response to the growth of the

Orthodox community and the complaints Township officials received from residents

about the Orthodox community.

      84. Township officials introduced the 2017 Ordinances at the February 14,

2017 Council meeting without providing any justification behind the Ordinances

and unanimously approved them.

      85. On February 28, 2017, the scheduled second reading of the 2017

Ordinances was heavily attended and a number of residents made comments in

                                         15
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 16 of 26 PageID: 16



support of the Ordinances as a way to prevent the Orthodox community from

further populating Jackson.

      86. On March 6, 2017 Planning Board reviewed and unanimously

recommended that the Ordinances be sent to the Township Council for a public

hearing on second reading.

      87. During the time period of the public meetings concerning the 2017

Ordinances, Jackson residents made comments on social media expressing support

of the Ordinances as a way to prevent the Orthodox community from further

populating Jackson.

      88. On March 14, 2017, the Township Council held a second hearing and

public hearing for the 2017 Ordinances that was attended by a standing-room-only

crowd where many residents made comments to considerable applause expressing

that Jackson needed the 2017 Ordinances to prevent the Orthodox community from

further populating Jackson during the meeting.

      89. All of the Councilmembers present at the meeting voted to pass the 2017

Ordinances.

      90. Former-Councilmember Martin, who voted for the 2017 Ordinances,

stated that he was concerned that what had happened in Lakewood, with the

construction of schools with dorms, would happen in Jackson. He stated it was his

assumption that most of the schools with dorms in Lakewood were built by the

Orthodox Jewish community.




                                        16
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 17 of 26 PageID: 17



      91. Councilmember Bressi stated that he and the Township Council were

aware of Orthodox Jewish schools having dormitories because of the presence of

such schools and dormitories in nearby towns, and that the motivation for the 2017

Ordinance was to keep Orthodox Jews from moving to Jackson.

      92. Councilmember Bressi stated that former Councilmember Calogero told

him that “The first dorm built in this town for them – I leave this town,” meaning

by “them” Orthodox Jews.

      93. Councilmember Bressi, who represents the Township Council on the

Township Planning Board, and Mayor Reina, who sits on the Township Planning

Board, both stated that they knew of no reason why a private school should not be

allowed in a zoning district that allows a public school.

      94. Orthodox families are significantly less likely to move to a location that

does not provide religious educational opportunities for their children.

      95. Defendant Jackson foresaw and knew the discriminatory impact of the

2017 Ordinances, which effectively ban both religious day schools and yeshivas in

Jackson.

      96. Agudath Israel of America, Inc. (“Agudath Israel”) and W.R. Property,

LLC (“W.R.”) (collectively “Private Plaintiffs”) filed a separate action in 2017

alleging, in part, RLUIPA and Fair Housing Act violations stemming from the same

events that form the basis of this Complaint. See Agudath Israel v. Jackson, No.

17-cv-3226 (D.N.J.) (MAS) (DEA).




                                          17
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 18 of 26 PageID: 18



      97. A number of Jackson’s Orthodox residents belong to Agudath Israel, a

non-profit organization founded to unite a broad array of local Orthodox community

members. Agudath Israel has a branch in New Jersey that advocates for the

collective interests of Orthodox community.

      98. Before passage of the 2017 Ordinances, W.R. purchased property in

Jackson with the intent to construct an Orthodox religious school and identified

multiple Orthodox groups interested in constructing one.

      99. After Jackson passed the 2017 Ordinances and effectively prevented any

religious school or dormitory from locating in Jackson, any application to construct

a religious school and dormitory would be futile.

      100. Agudath Israel believes that the Orthodox community in Jackson needs

to have Orthodox religious schools to serve that population, including religious

yeshivas with associated housing.



  Anti-Orthodox Animus in Jackson by Township Officials and Residents
             Continues after Enactment of 2017 Ordinances

      101. Hostility toward the Orthodox community by Township officials and

residents in Jackson has continued since the enactments of Ordinances 03-17 and

04-17 to the present time.

      102. Shortly after enacting Ordinances 03-17 and 04-17, the Township

enacted Ordinance 20-17, prohibiting obstructions in rights of way. The Township

enacted this ordinance in response to complaints by residents that the Orthodox

community was seeking permits to construct an eruv, which are boundaries often

                                         18
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 19 of 26 PageID: 19



constructed of poles or wires and attached to utility poles. These boundaries

designate an area where the Orthodox Jews can perform certain activities on the

Sabbath, such as carrying infants and pushing wheelchairs.

      103. Ordinance 20-17 prohibited the use of utility poles to construct an eruv,

and Jackson has taken enforcement action against members of the Orthodox

community, thereby restricting where members of the Orthodox community may go

on the Sabbath and other holy days.

      104. Mayor Reina signed Ordinance 20-17 into law. Councilmember Bressi

stated that Mayor Reina told him, concerning an eruv in Jackson, that he would

“never let them have wires in this town.”

      105. Anti-Semitic incidents have occurred in Jackson since the passage of the

2017 Ordinances:

             a. In November 2017, a tracing of a swastika appeared in the
                playground sand at Jackson’s Woodland Park.

             b. In May 2019, a house scheduled for demolition in Jackson was
                defaced with anti-Semitic graffiti, including swastikas and the word
                “Hitler.”

             c. In September 2019, a Jackson resident was charged with
                harassment and bias intimidation after swerving his car at two
                Orthodox individuals, forcing them to jump on the curb for safety,
                while yelling obscenities and insults related to their Jewish religion.

      106. The anti-Semitic hostility, and anti-Orthodox statements, continue on

social media related to the movement of the Orthodox community into Jackson and

nearby areas.




                                            19
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 20 of 26 PageID: 20



      107. The Jackson NJ Strong Facebook group, which was available on

Facebook until recently, was one of the social media groups with anti-Orthodox

content. Jackson NJ Strong embraced and encouraged its members to join a newly

established Ocean County chapter of Citizens United to Protect Our Neighborhoods

(“CUPON”), a group purportedly against development and espousing anti-Semitic

views. In August 2019, three Township officials, ZBA Chairman Sheldon Hofstein,

ZBA member Joseph Sullivan, and Planning Board member Richard Egan resigned

after reports and videos surfaced documenting their attendance at and participation

in a CUPON meeting.

      108. Rise Up Ocean County (“RUOC”) was started in 2018 and had a public

Facebook page with over 14,000 followers as of August 2019 RUOC also maintained

a second closed-group Facebook page. Facebook removed RUOC from its site

recently, but the group still maintains an active website and other social media

accounts.

      109. RUOC’s internet platforms contain posts, commentary, and videos about

growth issues in Ocean County that include derogatory statements and imagery

about Orthodox Jews.

      110. On April 8, 2020, another existing Facebook group became Take Back

Jackson, NJ and describes itself as “Calling out all the BS that effects [sic] Jackson

residents.” This group has approximately 430 members and remains active. It

contains postings and comments similar to, and sometimes excerpted from, RUOC.




                                          20
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 21 of 26 PageID: 21



      111. In early 2019, after discussing settlement with the Private Plaintiffs (see

paragraph 96, above) for several months, the Township drafted ordinances to

counteract Ordinances 03-17 and 04-17. The Township never enacted the draft

ordinances. Instead, the Township decided to engage new legal counsel and to move

forward with defending against the Private Plaintiffs’ lawsuit.

                United States’ Notification of Suit Authorization
                       And Subsequent Township Action

      112. On February 3, 2020, the United States informed the Township that it

was authorized to commence a lawsuit against the Township under RLUIPA and

the FHA.

      113. On May 12, 2020, the Township Council voted to repeal Ordinances 03-

17 and 04-17.

      114. Residents participating in that meeting opposed repealing Ordinances

03-17 and 04-17.

      115. During that meeting, Township officials stated that Ordinances 03-17

and 04-17 were being repealed because they were “redundant,” that dormitories

would still not be permitted anywhere in the Township after the repeal of the

ordinances (i.e., under the Township’s pre-amended 2017 Ordinance), and that

schools with dormitories would still not be allowed.

      116. The Township Council’s vote to repeal Ordinances 03-17 and 04-17 is

one step in a multi-step process to repeal them. A second reading by the Township

Council, where the public will be invited to speak, is scheduled to occur on May 26,




                                         21
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 22 of 26 PageID: 22



2020. The repeal of the Ordinances will not happen at least until there is a second

reading.

      117. At all times relevant, the Township did not have in place procedures to

ensure Township officials were able to satisfy their obligations under RLUIPA or

the FHA, including but not limited to, providing RLUIPA or FHA training to

Township officials and staff involved in religious land use determinations, and

establishing procedures to address complaints concerning denials of rights under

RLUIPA or the FHA.

                         Count I: RLUIPA – Equal Terms

      118. The allegations above are incorporated by reference.

      119. The Defendants’ enactment and application of the 2017 Ordinances and

the Defendants’ actions described in this Complaint constitute the imposition or

implementation of a land use regulation in a manner that treats a religious

assembly or institution on less than equal terms with a nonreligious assembly or

institution in violation of RLUIPA, 42 U.S.C. § 2000cc(b)(l).



                    Count II: RLUIPA – Nondiscrimination

      120. The allegations above are incorporated by reference.

      121. The Defendants’ enactment and application of the 2017 Ordinances and

the Defendants’ actions described in this Complaint constitute the imposition or

implementation of a land use regulation that discriminates against any assembly or




                                          22
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 23 of 26 PageID: 23



institution on the basis of religion or religious denomination in violation of RLUIPA,

42 U.S.C. § 2000cc(b)(2).

                                   Count III: FHA

      122. The allegations above are incorporated by reference.

      123. The Defendants, through the conduct described in this Complaint, have

discriminated in the sale or rental, or otherwise made unavailable or denied,

dwellings to persons because of religion in violation of 42 U.S.C. § 3604(a).

      124. The conduct of the Defendants described in the Complaint constitutes:

             a. A pattern or practice of resistance to the full enjoyment of rights

             granted by the Fair Housing Act, 42 U.S.C. §§ 3601-3619; and/or

             b. A denial to a group of persons of rights granted by the Fair Housing

             Act, 42 U.S.C. §§ 3601-3619, which raises an issue of general public

             importance.

      125. Members of the Orthodox community seeking to reside in Jackson and

attend or be close to yeshiva schools, and others, are “aggrieved persons,” as defined

in 42 U.S.C. § 3602(i), and have suffered damages as a result of the Defendants’

conduct described above.

      126. The Defendants’ conduct described above was intentional, willful, and

taken in disregard for the rights of others.

                                  Prayer for Relief

WHEREFORE, the United States prays that this Court enter an order that:




                                          23
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 24 of 26 PageID: 24



   A. Declares that the Defendants’ policies and practices, as alleged herein,

violate RLUIPA;

   B. Enjoins the Defendants, their officers, employees, agents, successors, and all

other persons in concert or participation with them, from:

         i.   Treating the Orthodox community, and any other religious entities and

              institutions, and their members, on less than equal terms with

              nonreligious assemblies or institutions; and

        ii.   Discriminating against the Orthodox community, and any other

              religious entities and institutions, and their members, on the basis of

              religion or religious denomination;

   C. Requires the Defendants, their officers, employees, agents, successors, and

all other persons in concert or participation with them, to:

         i.   Take such actions as may be necessary to prevent the recurrence of

              such unlawful conduct in the future, including, but not limited to:

                  1. Ensuring that religious assemblies or institutions are not

                      treated on less than equal terms with nonreligious assemblies

                      or institutions;

                  2. Providing RLUIPA training to its personnel;

                  3. Establishing procedures to address complaints of RLUIPA

                      violations; and

                  4. Maintaining records and submitting reports relating to

                      RLUIPA compliance;



                                          24
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 25 of 26 PageID: 25



   D. Declares that the Defendants’ policies and practices, as alleged herein,

violate the Fair Housing Act;

   E. Declares that the Defendants have engaged in a pattern or practice of

discrimination in violation of the Fair Housing Act or have denied rights under the

Fair Housing Act to a group of persons raising an issue of general public

importance;

   F. Enjoins the Defendants, their officers, employees, agents, successors, and all

other persons in active concert or participation with any of them, from

discriminating in the sale or rental, or otherwise making unavailable or denying

dwellings to renters, because of religion in violation of 42 U.S.C. § 3604(a);

   G. Awards monetary damages under 42 U.S.C. § 3614(d) to aggrieved persons

harmed by the Defendants’ discriminatory policies and practices; and

   H. Awards such additional relief as the interests of justice may require,




                                          25
    Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 26 of 26 PageID: 26



together with the United States’ costs and disbursements in this action.

Dated May 20, 2020

                                              Respectfully submitted,

                                              WILLIAM P. BARR
                                              Attorney General


CRAIG CARPENITO                               ERIC S. DREIBAND
United States Attorney                        Assistant Attorney General
District of New Jersey                        Civil Rights Division


/s/ Kelly Horan Florio
KELLY HORAN FLORIO                            SAMEENA SHINA MAJEED
Assistant United States Attorney              Chief
United States Attorney’s Office
District of New Jersey                        /s/ Beth Frank
970 Broad Street, Suite 700                   TAMAR HAGLER
Newark, NJ 07102                              Deputy Chief
Phone: (973) 645-2824                         RYAN G. LEE
kelly.horan@usdoj.gov                         BETH FRANK
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Rights Division
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20530
                                              Phone: (202) 305-8196
                                              beth.frank@usdoj.gov




                                         26
                     Case 3:20-cv-06109 Document 1-1 Filed 05/20/20 Page 1 of 1 PageID: 27
                 REVISIONS
Remington Vernick and Vena Eng. 4-10-2008
Remington Vernick and Vena Eng. 5-01-2008
Remington Vernick and Vena Eng. 12-20-2010




                                                                                                                                                                                 ZONING MAP
Remington Vernick and Vena Eng. 12-2014
Remington Vernick and Vena Eng. 11-09-2015




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ²
Remington Vernick and Vena Eng. 5-12-2017
Remington Vernick and Vena Eng. 6-29-2017
Remington Vernick and Vena Eng. 7-26-2017




                                                                                                                   TOWNSHIP OF JACKSON
                                                                                                                                                           OCEAN COUNTY, NEW JERSEY
                                                                                                                                                                                                                             R-5




                                                                                                                                                                                                                                                                                                                                                                                                  RD
                                                                                                                                                                                                                                                                                                                                                                                             LEY
                                                                                                                                                                                                                                                                                                                                                                                                                     R-5




                                                                                                                                                                                                                                                                                                                                                                                          HUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CLO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               VER

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CT
                                                                                                                                                                                                   R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CH

                                                                                                                                                                                                                                                                                                                         R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ZY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DL                                                                                                                                                                                         AM                             SAPPHIRE DR
                                                                                                                                                                                                                                                                                                             WR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BR
                                                                                                                                                                                                                                                                                                                                                                  ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ER                                                                                                                                                                                            ETH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OPAL
                                                                                                                                                     ALL                                                                                                                                                           IGH                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      YST
                                                                                                                                                        YSO                                                                                                                                                                 TD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RD
                                                                                                                                                                N RD                                                                                                                                                                 EB                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CT                                                                                                                   DER                                                                                                                                            WAY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-2                                                                                                                                                                                                                                                                 NC
                                                                                                                                                                                                                                                                                                                                            OW                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OSE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DR
                                                                                                                                                                                                                                                                                                                                                       RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HI                                                                                                                                                                   LN

                                                                                                                                                                                                                                                                                                                                                                 R-3                                                                                                                                                                                                                                                     ROS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AZ
                                                                                                                                                                                            ROS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ON                                                                                                                                                                                                                                                                              RUBY CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FARM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PRC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HA
                                                                                                                                                                      RIC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          INGD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ELT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ALE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R RD
                                                                                                                                                                            HTE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RD
                                                                                                                                                                                                                                                                                                                                        LM
                                                                                                                                                                               R RD

                                                                                                                                 HC




                                                                                                                                                                                                                                                                                                                                                                           LN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PFISTE
                                                                                                                                                                                                                                                                                                                                                                         O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R-3                                                                                                                                                                                                                                                                                                                                                                              ROS




                                                                                                                                                                                                                                                                                                                                                                  SM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DR
                                                                                                                                                                                                                                                                                                                                                                CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PINEWOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CR-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RIVER EDGE DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GENOVA AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             KARI CT
                                                                                                                                                                                                                                                                                                                                                                                                                         LM                                                                                                                                                                                                                                                                                                                                                                                                                                                             R-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         63
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R-5




                                                                                                                                                                                                                                                                                                                                                                                                   DIB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CONSTITUTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N




                                                                                                                                                                                                                                                                                                                                                                                                       LIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PL
                                                                                                                                                                                                                                                                                                                                                              LM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EA                                              LE




                                                                                                                                                                                                                                                                                                                                                                                                            G LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OC                                                  DA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RUE
                                                                                                                                                                                                                              LM                                                                                                                                                                                                                                                                                                                                              BISMA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RK RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LM                                                                                                                                                                                                                                                                                                                                                        KE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   VI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SPE
                                                                                                                                                                                                                                                                                                                                                       PFE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PROGRESS PL

                                                                                                                                                             R-5                                                                                                                                                                                                                             HCMF R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PRO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DR DECLARATIO
                                                                                                                                                                                                                                                                                                                      NC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-1                                                                                                                                                                                                                                                                                                                                                               SUMMERHILL AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FR CO 638 EB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N NEW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to I-195 EB                                                                                                                                                                                                           LEE CT
                                                                                                                                                                                                                                                                                                                                                                   ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  D
                                                                                          7                                                                                                            S PL                                                                                                                                                          ON                                                                                                                                                                                                                                                                                                                                                                                                             FR I-195 WB to
                                                                                                                                                            ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ON
                                                                                        53
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ROS                                                                                                                                       R-3
                                                                                                                                                                                     HOPKIN                                                                                                                                                                                    EH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CO 527




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MONTEFIORE AV
                                                                                    E

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HC
                                                                                                                                                                                                                                                                                                                                                                                    EN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AM
                                                                               UT                                                                                                                                                                                                                                                                                                            GE                                                                                                                                                                                                                                                                                                                                                     I-195
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RD

                                                                                                                                                                                                                                                   ROS
                                                                                                                                                                                                                                                                                                                                                                                                  CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NY CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DI
                                                                             RO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        KACIE LYNN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ON

                                                                                                                                                                                                                                                                                                                            PFE                                                                                                                                               LT

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 COTTAGE RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ABES WAY
                                                                                                                                                                                      ABBEY RD                                                                                                                                                                                                                                                                              MI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NNP
                                                                                                                                                                                                                                                PFE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SCOTLAND DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RD

                                                                                               HC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SYMPHO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RAIMONDO RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MUNC/LM




                                                                                                                                                                                                                                                                                  RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CHALLENGER WAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LN
                                                                                                                                             CK LN
                                                                                                                        R-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HYSON RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MATHEWS RD
                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                       CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GOMBERG AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MF-AH-7




                                                                                                                                                                                                                                                                           SO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FARMERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   D DR




                                                                                                                                                                                                   ON




                                                                                                                                                                                                                                                                     ER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                Y LN
                                                                                                                                           PEACO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y




                                                                                                                                                                                                                                                                   TT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-1




                                                                                                                                                                                                 JAS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AR R-1
                                                                                                                                                                                                                                                                                                   CO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RL                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-1




                                                                                                                                                                                                                                                                 PA
                                                                                                                                                                                                                                                                                                                                                                                   BEDMINST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MUNC/HC                                                                                                          MF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N RD
                                                                                                                                                                                                                   ANDER
                                                                                                                                                                R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                            BRITTAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LC LM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R-20
                                                                                                                                                                                                                                                                                                     TT                                                  SCOTTSD                            ER LN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BURKE
                                                                                                                                                                                                            DR
                                                                                                                                                                                                                              SON RD                                                                   ON                                                                      ALE CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           VE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MACKENZIE DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R-1R-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BE                                                                                                                                                                                                                      AP




                                                                                                                                 ERIN DR
                                                                                                                                                                                                                                                                                                                    W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LC




                                                                                                                                                                                                        AGOSTINA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HERMA
                                                                                                                                                                                                                                                                                                                        OO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MALIBU CT                                                                                                        LOCH CT                                                                           EW




                                                                                                                                                                                                                                                                                    PERSIM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RO
                                                                                                   ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MHP
                                                                                                                                                                                                                                                                                                                               D                                                                                         DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PFE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ST
                                                                                                                                                                                                                                                                                                                                     DR                                                    NORMANDY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         D CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BRUCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BARTLEY
                                                                                                                                                                                     WIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TERR                                                                                        FIR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                           DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OOD
                                                                                                                                                                                                                                                                                                                                                                                                                                           ICH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DR
                                                                                                                                                                                                                                                                                       MON DR
                                                                                                                                                                                      TER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            WILL
                                                                                                                                                                                                                                                                                                                                                                                                                                ENW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         BIRCH DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HC




                                                                                                                                                                                                                                                                                                SUGAR



                                                                                                                                                                                                                                                                                                                   BITTE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R-20                                                                                           ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      COOK RD
                                                                                                                                                                                                                                                                                                                                                                                                                         GRE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OCEAN COUNTY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HC                                                                                                                                                                                                                                                                                                                                                    ROS




                                                                                                                                                                                           BER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-20                                                                                                  R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R-30




                                                                                                                                                                                                                                                                                                                        R SWEE
                                                                                                                                                                                                                                                                                                                                                                                                                                      RO                                                                                                                                                                        LE




                                                                                                                                                                                            RY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MEA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DEER CREEK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   YO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FO
                                                                                                                                                                                                                                                                                                   MAPLE
                                                                                                                                                                                                                                                                                                                                                                                                                                        CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EA




                                                                                                                                                                                                 BLV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RE
                                                                                                     CR-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                           CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NEW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WENDY CT                                                                                                                                                                                                                                        ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NCE ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  INDIER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IDG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CO




                                                                                                                                                                                                                                                                                                                              T DR
                                                                                                                                                                                                    D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FOX DR
                                                                                                                                                                                                                                                IRO




                                                                                                                                                                                                                                                                                                        CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NEAL ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ER


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-20                                              R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IFF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DINA PL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           641
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PP
                                                                                                                                                                                                                                                     NW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-30
                                                                                                                                                                                                                             BA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LAWRE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     WO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RH
                                                           HC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PE



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NNP
                                                                                                                                                                                                                                                                                ASPEN CT
                                                                                                                                                                                                                                  NY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              POMP




                                                                                                                                                                                                                                                       OO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R-1                                                                                                                                                                                                                                                                       ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              OD
                                                                                                                                                                                                                                    AN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ONIO


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-20 R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R-20




                                                                                                                                                                                                                                                          D CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PL
                                                                                                                                                                                                                                                CT                                                                                                                                                                                                                                               COBAIN RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              RO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ER RD




                                                                                                                                                                                                                                                                                                                                                                                                   CERRINA RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-20
                                                                                                                                                           TW                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             UT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E 526                                                                                                                                                                                                                                                                                                                                                                                   ANDOV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ROS
                                                                                                                                                                IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MN
                                                                                                                                                                      OA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ND
                                                                                                                                                                           KS
                                                                CR-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       UTAH CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LC
                                                                                                                                                                                                                                                                                                                                                                                                                 SOLOMON CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LC
                                                                                                                                                                                CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FR

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R-15




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DR
                                                                                                                                                                                                                                                                                                             ANITA DR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ARKA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                AU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ROUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AFTON RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HAMPTON DR                                                                                                                                                                             NSAS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AP                                                                                                                                                                                                                                                                                                                                                          HA                                                                                                                                                                                                                                                                                                                                      VE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R-20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PL                                                                                                                                                                                                                                                                                                                                                                    MP                                                                                                                                                                                                                                                                                                                         RM                                                                      DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    KA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R-1ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R-20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EG                                                                                                                                                                                                                                                                                                                                                                    SH                                                                                                                                                                                                                                                                                     M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E 527
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ROS
                                                                                                                                                                                                                                                                   D DR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AT                                                                                                                                                                                                                                                                                                                                                                                    IRE                                                                                                                                                                                                                                                                      AR                                               ON                                          IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ELA
                                                                                                                                                                                                                                                               NWOO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TUSCANY DR
                                                                                                                                                                                                                                                          BUTTO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E                                                                                                                                                                                                                                                                                                                                                                                             BL                                                                                                                                                                                                                                                              G                                                T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AV                       YO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CT                                                                                                                                                                                                                                                                                                                                                                                              RD                                                                                                                                                                                                                                                                                                                                                                                          VD                                                                                                                                                                                                                                                                 IN                                                                      W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PMURD
                                                                                                                                                                                                                                                                                                                                                                                                                 CALVARY                                                                                       CRE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       AL
                                                                                                                                                                                                                                                                                                                                                                                                       CARROL CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ST RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RD




                                                                                                                                                                                                                                                                                                                                          CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S FOR




                                                                                                                                                                                                                                                                                                                                                                      DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HIGHLAND DR
                                                                                                                                                                                                                                                                                                                                                                                                                                        MT OLIVE LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    HEA                                                                                          K DR

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        THW                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CO                                                                              E RD




                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                   LN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AT

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-20




                                                                                                                                                                                                                                                                                                                                                                 TA
                                                                                                                                                                                                                                                                                                                                     IN
                                                                                                                                                                                                                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CA        OOD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       XI                                  LA                                         LAN




                                                                                                                                                                                                                                                                                                                                                                                    DU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OD




                                                                                                                                                                                                                                                                                                                            RR
                                                                                                                                                                                                                                                                                                          UE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ME          CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ME                                               NT
                                                                                                                                                            ROS




                                                                                                                                                                                                                                                                                                                                                                LET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TR
                                                                                                                                                                                                                                                                                                        IG                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W




                                                                                                                                                                                                                                                                                                                                                                                        REL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                          CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NE                                                                     DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                                                               DR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ST




                                                                                                                                                                                                                                                                                                                                                             WIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IT
                                                                                                                                                                                                                                                                                             RO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DOVER

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PRC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-3




                                                                                                                                                                                                                                                                                                                                                                                           L DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ASH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HA                                                                                                                                                                                                                                                                                                  RR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-1
                                                                                                                                                                                                                                                                                                                                                       LEE                                                                                                                                                                                         RV                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RD
                                                                                                                                                                                                                                                                                                                                                             SVI                                                                                                                                                                                           EY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-20



                                                                                                                                                                                                                                                                                                                    GRO
                                                                                                                                                                                                                                                                                                                                                                      LLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JO                                                                                                                                                                                                                                                                                                                                  CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MIMOS
                                                                                                                                                                                                                                                                                                                                                                              RD                                                                                                                                                                                        NE                                                                                                                                                                                                                                                                                                          CHRIS ANN




                                                                                                                                                                                                                                                                                                                                                      I LN
                                                                                                                                                                                                                                                                                                                                                                                                                                       REE                                                                                                                                   S DR                                                                                                                                                                                                                                                                                                                      MARY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RD




                                                                                                                                                                                                                                                                                                                        VER
                                                                                                                                                                                                                                                                                                                                                                                                                                          SE                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BETH




                                                                                                                                                                                                                                                                                                                                                MB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LN
                                       ROS                                                                                                                                                                                                                                                                                                                            R-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                CT                                                                                                                                                                                                                                                                                                                                                                                                                                                       LN

                                                                                                                                           R-5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BAR




                                                                                                                                                                                                                                                                                                                                             BA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DUN




                                                                                                                                                                                                                                                                                                                            CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   GH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CU
                                                                                                                                                                                                                       D RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LC                                                                                                                                                                                                MF                                                                                                                                                ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MC
                                                                                                                                                                                                                    REE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ON CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RD                                            WEST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CT



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Y
                                                                                                                                                                                                                                                                                                                                                                                   ROUND HILL RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HFO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S WA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            STE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SPARROW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PHA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         INA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NIE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DR
                                                                                                                                                                                                                                                                                                                                        MILL POND RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                   RT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RD                                                                                                                                                                                                                                       CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     KER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     BE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ON CT
                                                                                                                                                                                                                                                                                                                                                                                                                           RD

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AV
                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                         AL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   GE
                                                                                                                                               R-3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RY
                                                                                                                                                                                                       CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HIL
                                                                                                                                                                                                                                   RED FOX DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AV
                                                                                                                                                                                             SONG BIRD                                                                                                                                                                                                                 LL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 QUA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ST
                                                                                                                                                                                                                                                                                                                                                                                                                     HI SH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IRID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RY
                                                                                                                                                                                                                                                                                                                                                                                                                            EL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KINGFISHER CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GIBS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RE
                                                                                                                                                                                                                                                                                                                                                                                                                RT                                                                                                                                                                                                                                                                                  IRD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R-15




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DA
                                                                                                                                                                                                                                                                                                                                                                                                           O                          DO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  UR
                                                                                                                                                                                                                                                                                                                                                                      CE                                                                                                                                                                                                                                                                                                                       NB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                KO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HID                      WE
                                                                                                                                                                                                       FO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CLA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FO
                                                                                                                                                                                                                                                                                                                                                                        DA                         SH                                   N                                            DEN                      LLI                                                                                                                                                                         SU

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MHP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                GE
                             CR-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LA
                                                                                                                                                                                                        X




                                                                                                                                                                                                                                                                                                                                                                                   RV                                                                                                                            NG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HIC
                                                                                                                                                                                                                                                                                                                                                                                        IEW                                                     DR                                            CT                                TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OAKL
                                                                                                                                                                                                            HO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DR                                                                        NC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-5
                                                                                                                                                                                                                                                                                                                                                                                                 AV
                                                                                                                                                                       LN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      T                                                                                                                                               GPI
                                                                                                                                                                                                              LL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                OK                                                                                                                                                                                                                                                                                                                                                                                                                                                                    GA LN
                                                                                                                                                                                             W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            WAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                           LO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PO

                                                                CR-2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LC
                                                                                                                                                                                              OO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HE
                                                                                                                                                                                                                OW
                                                                                                                                                                   CE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CAYU
             CR-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ER                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PL                                                                                                                                                                                                                                   ML
                                                                                                                                                                                                                                                                                                                                                                                                                                       OV
                                                                                                                                                                 RI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R-20R-9
                                                                                                                                                                                                    DS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OC
                                                                                                                                                                                                                        DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R-5
                                                                                                                                                                AT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OLIVIA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ELYO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DR                                                                                                                                                                                                                                                                                                                              ST                                                                                                                                                                                                                 HARVEST CT       K
                                                                                                                                                                                                        ED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LLS
                                                                                                                                                                                                                                                                                                                                              ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HI
                                                                                                                                                            BE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           KNO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LL
                                                                                                                                                                                                              GE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MF-AH-6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y
                                                                                                                                                                                                                   DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ELM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MF                                   VALLEY RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-1
                                                                                                                                                                                                                                  LEONE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E BIRD
                                                                                                                                                                                                                                                     BLVD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                IP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R-1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FD
                                                                                                                                                                                                                                                                      CH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RTM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         BL
                                                                                                                                                                                                                                                                           ER                                                                          LN                                                                                                                                                                                                                                                                                                                                                                      GROV                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BRYANT DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           VD
                                                                                                                                                                                                                                                                                RY                                                        SY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MF ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W PLEA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HILL RD
                                                                                                                                                                                                                                                                                                                                                                                                   SU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-9



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VILLAG
                                                                                                                                                                                                                                                                                                                                        CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ROS
                                                                                                                                                                                                                                                                                       ST

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PFE
                                                                                                                                                                                                                                                                                                                                                                                                          NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W
                    ROS                                                                                                                                                                                                                                                                                                                                                                                         YB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NC                                                                                                                                                                                                                                                                                                   MF                                                                                                                                                                       ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E BIRD VILLAGE
                                                                                                                                                                                                                                           PE




                                                                                                                                                                                                                                                                            F ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LO
                                                                                                                                                                                                                                                                                                                                                                                                                     RO
                                                                                                                                                                                                                                                RR




                                                                                                                                                                                                                                                                                                                                                                                                                          OK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OLEV DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JOHNSON LN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CROW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DR
                                                                                                                                                                                                                                                                       EA
                                                                                                                                                                                                                                                     IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DR
                                                                                                                                                                                                                                                                                                                                                                                                                                 RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OA

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IRIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ALASKA
                                                                                                                                                                                                                                                                                                                                                                                        ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SE
                                                                                                                                                                                                                                                      EV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         VI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ILLINOIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MIRTA CT
                                                                                                                                                                                                                                                                      KL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ROSS LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         XEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    HC
                                                                                                                                                                                                                                                        IL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NI
                                                                                                                                                                                                                                                                                                                                                                                 Y




                                                                                                                                                                                 MR-AH-8
                                                                                                                                                                                                                                                                  OA




                                                                                                                                                                                                                                                                                                                                                                               NR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           636                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          COLOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AN
                                                                                                                                                                                                                                                          LE




                                                                                                                                                                                                                                                                                                                                        R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TY                                OCE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ADO DR
                          R-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GOL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DRE
                                                                                                                                                                                                                                                                                                                                                                           HE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NAN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          UN                                           AN
                                                                                                                                                                                                                                                                 RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CY CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DW                                                                                                                                                                                                                                                                                                                                          DE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                             LN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N BOS                                                                                                 EBE                                                                                                                                                                                                                                                                                                                                        LE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R AV                                                                                                                                                                                                                                                                                                                                               WA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R-9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AVE
                                                                                                                                                                                                                                                                                `S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OC                                                                                                                                                                                                                                                                                                                                                                                                                              RE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E CT
                                                                                                                                                                                                                                                                              LY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SOU                                 CAS                                                                                                                                                                                                                                                                                                                                                                                                  TR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R-9
                                                                                                                                                                                                                                                                            IL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PFE R-9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EVE
                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                     CT                                                                                                                                                                                                                                                                                                                                                                                                                                                    TH BOS                                   TLE
                                                                                                                                                                                                                                                                                                                                                                  CRE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TL
                                                                                                                                                                                                                                                                                                                                 S RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AV

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WOOD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TON

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SHER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R-1
                                                                                                                                                                                                                                                                                                                     REW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              RG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-15
                                                                                                                                                                                                                                                                                                           AND                                                                                                                                                                        PL
                                                                                                                                                                                                                                                                                                                                                                     SCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CHOPIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             WC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ROS
                                                                                                                                                                                                                                                                                                                                                                                                        8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              REE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BEA
                                                                                                                                                                                                                                                                                                                                                                                                   63




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             M ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LC
                                                                                                                                                                                                                                                                                                                                                                        NT AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NC
                                                                                                                                                                                                                                                                                                                                                                                                  TY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-15                                                                                                                 ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TARA
                                                                                                                                                                                                                                                                                                                                                                                             UN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NOFF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AV                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                           SUNNYBROOK RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AR
                                                                                                                                                                                                                                                                                                                                                                                          CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IZO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WISEMAN RD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                        PUSHK
                                                                                                                                                                                                                                                                                                                                                                                        N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FF AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           OE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CT
                                                                                                                                                                                                                                                                                                                                                                                   EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BRENTWOOD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DR
                                                                                                                                                                                                                                                                                                                                                                               OC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DR


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TARANO
                                                                                                                                                                                                                                                                                                                                                                                                            IN RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             WINC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CK
                       R-5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-1                                                                                                                                                                                                                                                                                                                                                R-15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EA

                                                                                                                                                                                                                                                                                                                                                                                                 SON BRIDGE
                                                                                                                                                                                                                                                                                                                                                                                                                              RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DO                                                                                                                                                                                                                                                                            NC                               MIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RE

                                                                                                                                                                                                                                   PRC
                                                                                                                                                                                                                                                                                                                                                                              THOMP                                                                                                                             M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SE

                                                                       ROS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CAMBRIDGE DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PVC-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IO
                                                                                                                                                                                                                                                                                                                             NC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RD
                                                                                                                                                                                                                                                                                                                                                          R-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ROS                                                                                                                                                                                                                                                                                     R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            WALTE
                                                                                                                                                                                                                                                                                                                                                         PFE                                                         RD                                                                                                                                     RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROS
                                                                                                                                                                                                                                                                                                                                                                                                 CONOR



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PV                                                                        R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OL
                                                                                                                                                                                                                                                                                                                                                                  SERG




                                                                                                                                                                                                                                                                                                                                                                                                                              R-1                                                                                                                                                                                                                                                   PV                                           SUSIE LN                                                                                                                                                                      EN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AN
                                                                                                                                                                                                                                                                                                                                                                                                                DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NA
                                                                                                                                                                                                                                                                                                                                                                                          RICCI`S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                                                                                                                      EY RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SC
                                                                                                                                                                                                                                                                                                                             R-1                                                        PEACHTREE ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROS                                                                                                                                                                                                                                                                                           PRC                                                    YORKSHIRE RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NN
                                                                                                                                                                                                                                                                           ROS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EMMA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LN

                             R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         GLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BL
                                                                                                                                                                                                                                                                                                                                                                      NC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BRIDGE CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               VD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                GRE
                                                                                                                     PRC                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EN VALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RD
                                                                                                                                                                                                                                                                                                                                                                                          PVC-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EY RD

                                  R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EDG

                                                                                                                                                                                                                                                            R-1
                                                                                                                                                                                                                                                                                                                            SPRING ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AR RD

                                                                                                                                                            MR-AH-8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NH
                                                                                                                                                                                                                                                                                                                                                         ZINIA ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-1
                                                                                                                                                                                                                                                                                                                                                                       PERCHU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FA-2
                                                                                                                                                                                                                                                                                                                                                                                          K LN
                                                                                                                                                           R-1
                                                                                                                                                                                                                                                                                                                                            PARK AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BREWERS BRIDGE RD
                                                                                                         P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CR-2
                                                                                                      NN




                                                                                                               R-5
                                                                                                                     KI




                                                                                                                                                                                                                                                                                                                                                                                                                          SYD

                                                                                                                                                                                                                                                                                   FA-6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N.
                                                                                                                                                                                                                                                                                                                                                                                                                                      OR
                                                                                                                       NG




                                                                                                                                                                                                                                                                                                                                                                                                                                             AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MHP
                                                                                                                            CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                528
                                                                                                                     BISCAIN CT                            TE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  KS
                                                                                                                                                     ROU                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OW                                                                                                                                                                                                               FL

                                                                                                                                                                                       FA-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     G
                                                                                                                                                                                                                                                                                                                                     K AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   RC                             IL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CT

                                       R-3
                                               NNP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NA
                                                                                                                                                                                                                                                                                                                                PAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TA

                                                                                               R-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LO                                                                                                                                                                                                                                                                             GAIL CHAMBERS RD`
                                                                                                                                                                                                                                                                                                               OCALA ST                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PIN
                                                                                                                                                                                                                                                                                                                                                                                                              LN
                                                                                                                                                                                                                                                                                                                                                                                                           ER                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SW
                                                                                                                                                                                                                                                                                                                                                                                                        TI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ON
                                       NE DR
                                                                                                                                                                                                                                                                                                                                                                PV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  63
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FA-2
                                LEAN                                                                                                                                                                                                                                                                                                                                                                 ON          LN

                                                R-5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 KS
                                                                                                                                                                                                                                                                                                                                                                                                   FR PELICAN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OCEAN COUNTY 31
                                                                                                                                                                                 ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         UN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JAC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RG-2
                                                                                                                                                                              GH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CO
                                                                                                                                                                                                       ST
                                                                                                                                                                            HI




                                                                                                                                                                                                                                                                                                                                                                                                                          TAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                      L OAK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S RD
                                                                                                                                                                                                 LE




                                                                                                                                                                                                                                                                                                                                                                                                                                                           S DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OC
                                                                                                                                                                                           AR




                                  ROS
                                                                                                                                                                                      CH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SAM
                                                                                                                                                                                                                                                                                                                                                                                                                          ING WAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VD
                                                                                                                                                                                                                                                                                                                                                                                                                KINDL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KIT

                                                     R-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AN
                                                                                                                                                                                                                                                                                                                                                                                                                          OSPREY PL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Y LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FA-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PITNE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DANIELLE CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JE                                DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RR
                                                     RD
                                                                                                                                                                                                                                                                                                                                                                              BENZ LN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ME

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AG

                                                                                                                                                                                                              FA-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LI

                                                                                                                                                                                                                                                                                      FA-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RE                                                                                                                                                                                         SS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROS                                                                                                                                                                                                             E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Y CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MAY BLVD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Y CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WESTL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              STAC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        KEN                                                                                                                                                                                                                                                         ROUTE 528

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AKE CT
                                                                                                                                                                                                                                                                                                                                                                                                                         LN
                                                                                                                                                                                                                                                                                                                                                                                                                     Z
                                                                                                                                                                                                                                                                                                                                                                                                                ET




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               OC
                                                                                                                                                                                                                                                                                                                                                                                                         GO                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PINE ACRE DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                WHITLOCK RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GAR

                                                                                                                                                                                                                                                                                                                                                                                                 FA-6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DEN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RG-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             UN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      62
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6
                                                                                                                                                                                                                                                                                                                                                                              S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SAVAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NAH RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FA-2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PFE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E 547
                                                                                                                                                                                                                                                                                                                                                                                   ST                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITLOCK AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BLVD
                                                                                                                                                                                                                                                                                                                                                                                        UM                                                                                                                                                                                                                                                                                     PL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CANNON                                                                                                                                                                                                                                                                                     LA
                                                                                                                                                                                                                                                                                                                                                                                             P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SA




                                                                                                                                                                                                                                                                                                                                                                                                 TA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ROUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             VA




                                                                                                                                                                                                                                                                                                                                                                                                   VE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RG-2
                                                                                                                                                                                                                                                                                                                                                                                                     RN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AV
                                                                                                                                                                                                                                                                                                                                                                                                                 RD


                                                                                              PA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             UE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LINDA DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R-20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         UT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  WN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              57




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DENTON LN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y LN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    52




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         UN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N                                                                  R AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EA                                                                    LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OC                                                                       MIL



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R-30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NC                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PV                                                               DOARTHYS LN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OLLIE BROOKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OKJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IN CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD-9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD-9                                                                                                                                                                                                                                                                                                     PM-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ON



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           KE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HU                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ME




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RD-9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HIG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H BRI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AN AV

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PED-9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PM-1                                                                                       FR

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RD-1                                                                                                                                                                                                                                                EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DIVI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SIO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N DR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FA-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PED-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PM-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BASS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TRAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VATH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SIT AV

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RG-3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MB ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ECO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RIA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AV




                                                                                                                                                                                                                                                                                                                         MI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0                                                          2,500 5,000                                                                                                                                                                                                                                                                                               10,000                                                                                                                                                      15,000
                                                                                                      RO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Feet
                                                                                                        UT
                                                                                                           E 539




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Zoning Legend
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Air Installation Compatible Use Planning District Overlay                                                                                                                                                                                                                                                                                                                                                                                                                                           Pinelands Zoning
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Conservation Planning District Overlay                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FA-1 Forest Area

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Tax Parcel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FA-2 Forest Area

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Jackson Township Zoning                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FA-6 Forest Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AR Agricultural Retention                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MI Military Installation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CR-1 Commercial Recreation 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PA Preservation
    Zoning data prepared by Ragan Design Group Planning, LLC;
    November 8, 2004 per Jackson Township Ordinance 40-04;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CR-2 Commercial Recreation 2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PED-9 Planned Environmental Development
    February 14, 2005 revised per Jackson Township Ordinance 06-05;
    April 15, 2005 Pinelands Commission Resolution # PC4-05-22;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HC Highway Commercial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PM Pinelands Manufacturing
    July 11, 2005 per Jackson Township Ordinance 28-05;
    March 27, 2006 per Jackson Township Ordinance 07-06, pending Pinelands Commission
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I Industrial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PV Pinelands Village
    Approval;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LC Limited Commercial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PVC-1 Pinelands Village Commercial
    Amended by Jackson Township Ordinance No. 07-06 amending Chapter 109, Article IV, VI, XI,
    and Article VII (Pinelands Area Requirements) of the Municipal Land Use and Development                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LM Light Industrial/Office/Manufacturing                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PVC-2 Pinelands Village Commercial
    Code of the Township of Jackson (Introduced and passed on the first reading March 13, 2006;
    Second reading, final passage and adoption March 27, 2006);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MF Multi Family                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RD Rural Development
    Amended by Jackson Township Ordinance No. 04-08 amending Chapter 109, Article IV, VI, XI,
    and Article XII of the Municipal Land Use and Development Code of the Township of Jackson                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MF-AH-6 Multi Family Affordable Housing (6 DU/Acre)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RD-1 Rural Development
    (Introduced and passed on the first reading January 3, 2008; Second reading, final passage
    and adoption January 22, 2008).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MF-AH-7 Multi Family Affordable Housing 7 Zone                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RD-9 Rural Development
    Amended by Jackson Township Ordinance No. 10-17 amending Chapter 244, Article VI of the
    Land Use and Development Regulations, entitled Non-Pinelands Area Zoning District                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MHP Mobile Home Park                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RG-2 Regional Growth
    Regulations (Introduced and passed on the first reading May 23, 2017; Second reading, final
    passage and adoption June 13, 2017).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MR-AH-8 Mixed Residential-Affordable Housing-8 Zone                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RG-3 Regional Growth
    Amended by Jackson Township Ordinance No. 12-17 amending Chapter 244, Section 42 of
    the Land Use and Development Regulations, entitled List of Zones (Introduced and passed on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MUNC/HC, Mixed-Use Neighborhood Center/Highway Commercial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RGC-1 Regional Growth Commercial
    the first reading July 25, 2017; Second reading, final passage and adoption August 22, 2017).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MUNC/LM, Mixed-Use Neighborhood Center/Light Industrial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RGC-2 Regional Growth Commercial
    Amended by Jackson Township Ordinance No. 13-17 amending Chapter 244, Section 42 of
    the Land Use and Development Regulations, entitled List of Zones (Introduced and passed on                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NC Neighborhood Commercial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Jackson Pinelands Area Boundary
    the first reading July 25, 2017; Second reading, final passage and adoption August 22, 2017).
    Amended Jackson Twp. Zoning Map, on July 26, 2017, by removing the un-adopted                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PFE Public Facilities and Education
    Ordinance 6-15, which was to establish the JBMDL zoning designation.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PMURD Planned Mixed Unit Residential Development
    Revised in accordance with the 2009 Master Plan Land Use Plan Map LU-6, (as provided by
    the Alaimo Group, Mount Holly, NJ) for all parcels outside the Pinelands Area, and as                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PRC Planned Retirement Community
    amended by Ordinances Numbers 27-10, 28-10, 29-10, 30-10, 31-10, 32-10, 33-10, 34-10, 35-
    10, amending Chapter 109, Articles II, and VI, of the Municipal Land Use and Development                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R-1 Single Family Residential (Low Density)
    Code of the Township of Jackson (Introduced on the first reading October 12, 2010. Second
    reading, final passage and adoption November 9, 2010.)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R-2 Rural Residential                                                                                                                                                                                                                                                                                                                                                                                                                                           NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1.) THE CONSERVATION AND AIR INSTALLATION
    Tax parcel data developed by Civil Solutions, a division of ARH, updated and maintained by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-3 Rural Residential                                                                                                                                                                                                                                                                                                                                                                                                                                               COMPATIBLE USE PLANNING DISTRICT OVERLAYS
    Remington, Vernick & Vena Engineers; last revised March 3, 2017.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IN THE PINELANDS AREAS ARE PROVIDED FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-5 Restricted Residential                                                                                                                                                                                                                                                                                                                                                                                                                                          INFORMATIONAL REFERENCE ONLY. THERE ARE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NO ORDINANCE REGULATIONS ASSOCIATED WITH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-9 Single Family Residential (Medium Density)                                                                                                                                                                                                                                                                                                                                                                                                                      EITHER OVERLAY IN THE PINELANDS AREAS."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-15 Single Family Residential (Medium Density)                                                                                                                                                                                                                                                                                                                                                                                                                 2.) PINELANDS ZONING CHANGES AS PROPOSED IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-20 Single Family Residential (Medium Density)                                                                                                                                                                                                                                                                                                                                                                                                                     THE 2009 MASTER PLAN PENDING BEFORE THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PINELANDS COMMISSION.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R-30 Single Family Residential (Moderate Density)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ROS Recreation and Open Space
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PED-1 Planned Environmental Development
                           Case 3:20-cv-06109 Document 1-2 Filed 05/20/20 Page 1 of 2 PageID: 28
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Township of Jackson, New Jersey and
                                                                                                            Jackson Planning Board

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Ocean
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kelly Horan Florio, Esq.                                                                                       Gregory McGuckin-Dasti,Murphy,McGuckin,Ulaky,Koutsouris,Connors
U.S. Attorney's Office, District of New Jersey                                                                 620 West Lacey Road,Box1057,Forked River,NJ08731 609-971-1010
970 Broad Street, Suite 700, Newark, NJ 07102 (973) 645-2700                                                   Sean Gertner, Gertner & Gertner, 740 Bennetts Mill Road, Jackson Township, NJ
                                                                                                               08527 732-523-5444
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict    ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -     Litigation -
                                                                                                                        (specify)                        Transfer        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. 2000cc et seq.; Fair Housing Act, 42 U.S.C. 3601 et seq.
VI. CAUSE OF ACTION Brief description of cause: Unequal treatment of religious vs. non-relgious entities in the enactment and application of land use laws as well
                                                                           as discrmination against the Orthodox Jewish community on the basis of religion.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                      JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE The Honorable Michael A. Shipp                                                              DOCKET NUMBER 17-cv-3226
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/20/2020                                                              /s/Kelly Horan Florio
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 3:20-cv-06109 Document 1-2 Filed 05/20/20 Page 2 of 2 PageID: 29
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
